Citation Nr: 1734887	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder, claimed as secondary to medication used for the service-connected asthma, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder, claimed as secondary to medication used for the service-connected asthma, and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral shin splints, claimed as secondary to medication used for the service-connected asthma, and, if so, whether service connection is warranted.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 1998 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a personal hearing before a Decision Review Officer in July 2012 and at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  Transcripts are of record.  The current record before the Board consists entirely of an electronic file known as the Veterans Benefits Management System (VBMS).  

Additional VA treatment records were uploaded onto VBMS after the issuance of the most recent supplemental statement of the case in December 2016.  Review of the evidence obtained reveals that while these records reference treatment related    to the Veteran's low back, right knee and shins, none of these records speak to etiology or a link to service or to a service-connected disability, such that they do not contain evidence pertinent to any of the central questions left for resolution in this case.  Given the foregoing, there is no reason to remand the claim.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder; the Veteran did not appeal that decision or submit new and material evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the July 2002 final denial is new and relates to an unestablished fact necessary to substantiate the claim for a low back disorder.

3.  The competent and probative evidence of record does not establish that the Veteran's current low back disorder had onset in service or within one year of his discharge from service, is causally related to service, or was caused or aggravated by a service-connected disorder or the use of medication for a service-connected disorder.  

4.  In a March 2005 rating decision, the RO denied the Veteran's claim for service connection for knee and shin pain; the Veteran did not appeal that decision or submit new and material evidence during the appeal period and that decision is final.

5.  Some of the evidence received since the March 2005 final denial is new and relates to an unestablished fact necessary to substantiate the claims for a right knee disorder and bilateral shin splints.

6.  The competent and probative evidence of record does not establish that the Veteran's current right knee disorder had onset in service or within one year of his discharge from service, is causally related to service, or was caused or aggravated by a service-connected disorder or the use of medication for a service-connected disorder.  

7.  The competent and probative evidence of record does not establish that the Veteran's current bilateral shin splints had their onset in service, are causally related to service, or were caused or aggravated by a service-connected disorder or the use of medication for a service-connected disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.        § 3.156 (2016).

2.  The criteria for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  New and material evidence has been submitted to reopen the claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.     § 3.156 (2016).

4.  The criteria for establishing service connection for a right knee disorder have     not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  New and material evidence has been submitted to reopen the claim for service connection for bilateral shin splints.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.       § 3.156 (2016).

6.  The criteria for establishing service connection for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by letters in July 2009 and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the RO and before the Board and a copy of each transcript is of record.  There is no allegation that the hearings provided to the Veteran were deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The Veteran's claim for service connection for a low back disorder was initially denied by way of a July 2002 rating decision.  The Veteran did not appeal that rating decision, nor did he submit new and material evidence within one year of    that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  A claim for service connection for knee and shin pain was initially denied by way of     a March 2005 rating decision.  The Veteran did not appeal that rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  Id.  

The Veteran filed a claim to reopen to establish service connection for a low back disorder, a right knee disorder, and bilateral shin splints in June 2009.  The RO treated the claims as original claims and denied the claim involving the low back on a secondary basis only in the January 2010 rating decision that is the subject of this appeal.  It was adjudicated on a direct basis in a November 2012 statement of the case (SOC).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to         agency decision makers.  Material evidence means evidence that, by itself or      when considered with previous evidence of record, relates to an unestablished       fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The July 2002 rating decision indicated that the low back claim was denied because no permanent residual or chronic disability was shown by the service medical records or by medical evidence following service.  The March 2005 rating decision indicated that the knee and shin claim was denied because there was no chronic diagnosed disability of any knee or shin disability, and no evidence of any such condition in service. 

Evidence added to the record since the July 2002 and March 2005 rating decisions includes the Veteran's assertion that the medication he took in service to treat his service-connected asthma caused him to gain weight, which in turn caused disorders of the low back, right knee, and both shins.  This evidence is new, as it was not previously submitted to agency decision makers.  It is also considered material, 
as it raises a reasonable possibility of substantiating the claims. Accordingly, the Board finds that new and material evidence has been received and the claims for service connection for a low back disorder, a right knee disorder, and bilateral shin splints are reopened.  See Shade, 24 Vet. App. 110.  Since the RO denied the claims on the merits in the January 2010 rating decision that is the subject of this appeal,    it is not prejudicial for the Board to adjudicate these claims on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 
2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of    such service, such disease shall be presumed to have been incurred in service,     even though there is no evidence of such disease during the period of service.     This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury. 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disorder, a right knee disorder, and bilateral shin splints on both a direct and secondary basis.  He claims that he was treated for back problems in service and was diagnosed with arthritis around the time he was being discharged.  He also asserts that that he injured his right knee as a result of running and usual activities and that he was treated for shin splints during basic training.  He further asserts that in-service steroids he was prescribed for asthma, which has since been service-connected, caused him to gain weight and that this weight gain led to the development of his current low back disorder, right knee disorder, and bilateral shin splints.  He also testified in July 2012 that he had        gained body mass due to lack of sleep due to service-connected sleep apnea.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral shin splints and disorders affecting the low back and right knee.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether any of these conditions are related to service or to service-connected asthma.  

Service treatment records are devoid of reference to complaint of, or treatment          for, any problems involving the right knee or shins, to include shin splints.  The Veteran was seen in February 2001 with complaint of low back pain for two months.  He initially hurt his back lifting boxes.  The assessment was low back pain. It appears a back class consult was requested to instruct the Veteran on proper body mechanics, at which time it was noted he was asthmatic and overweight.  The Veteran was seen    at the emergency room at Reynolds Army Community Hospital in May 2001 with a chief complaint of back pain for four months, worsening.  It was noted he was seen in December 2000 for "pulled muscle" in back and was seen once by physical therapy.  He was noted to be obese on physical examination and the assessment was sacroiliac joint pain.  A May 2001 medical evaluation board proceedings document indicates that exogenous obesity had an approximate date of origin of May 1998 and that asthma had an approximate date of origin of April 2000.   

The post-service evidence of record consists of VA and private treatment records.  There is no competent evidence of arthritis affecting the low back or right knee       in service (despite the Veteran's allegation that he was found to have low back arthritis during service) or within one year following his July 2001 discharge     
from service.  In fact, the earliest evidence of arthritis in the low back is dated in December 2015 (MRI impression of minimal to mild degenerative changes within the lower lumbar spine with mild to moderate right neural foramina narrowing at L5-S1) and the earliest evidence of arthritis in the right knee is dated in November 2009 (x-ray assessed bilateral knee degenerative joint disease).  In light of the foregoing, competent evidence linking the current condition with service or to            a service-connected disability is required to establish service connection.  

However, there is no competent medical evidence linking the Veteran's claimed conditions to service or to service-connected asthma, to include inhaled steroid treatment.  

With respect to his claim for service connection for a low back disorder, the only medical opinions of record are against the claim.  The 2016 VA examiner determined that the 2008 x-ray noting sacralization was in error as the condition is a congenital defect that does not go away, but such condition was not shown on the 2015 x-rays and MRI.  The examiner noted his pain in service and in 2002 was mechanical in nature and with no follow up from the 2002 visit reflects a complete resolution.  The examiner stated the 2015 MRI indicated facet degeneration due to age.  This opinion is supported by the private and VA medical evidence that indicates the Veteran was diagnosed with only mechanical back pain prior to the MRI evidence of degenerative changes/arthritis.  Moreover, the September 2009 VA examiner indicated that there was no evidence in the medical literature that short-term inhaled steroids cause obesity or muscle or joint complaint, specifically degenerative changes in the joints.  There is no medical opinion of record linking the Veteran's disability to service or service-connected condition.  In the absence of any competent and probative evidence linking the Veteran's current low back disorder to service or a service-connected disability, service connection must be denied.  

The preponderance of the evidence is also against the claim for service connection for a right knee disorder and shin splints.  Although the Veteran testified that he injured his knee as a result of running in service and was treated for shin splints during basic training, service treatment records are devoid of reference to complaint of, or treatment for, any problems with the right knee or shins.  The records do reflect complaints concerning his feet, and it is likely he would have mentioned knee and shin complaints had he been experiencing such.  AZ v. Shinseki, 731       F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence 
of an entry in a record may be considered evidence that the fact did not occur if       it appears that the fact would have been recorded if present).  Thus, the Board     finds the records contemporaneous to service to be more persuasive than the Veteran's current assertions as to the presence of knee and shin problems in    service. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the   
lack of contemporaneous medical records, the significant time delay between         the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Moreover, there is no competent and probative evidence linking his current right knee condition or shin condition to service.  Rather, the September 2009 VA examiner provided an opinion that the right knee disorder and shin splints were more likely than not associated with the body habitus and morbid obesity.  That examiner also indicated that there was no evidence in the medical literature that short-term inhaled steroids cause obesity or muscle or joint complaint, specifically degenerative changes in the joints.  In the absence of any competent and probative evidence linking the Veteran's current right knee disorder to a service-connected disability, service connection must be denied. 

While the Veteran believes that his current shin splints and disorders of the low back and right knee are related to service, to a service-connected disability, or to    the use of medication for a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion. 
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of shin splints and disorders of the low back and right knee are matters not capable of lay observation, and require medical expertise 
to determine.  Accordingly, his opinion as to the diagnosis or etiology of his shin splints and disorders of the low back and right knee is not competent medical evidence. The Board finds the opinions of the VA examiners, which stand uncontroverted in the record, to be significantly more probative than the Veteran's lay assertions.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. 38 U.S.C.A. § 5107(a). Here, the Veteran has presented no competent evidence linking his current condition to service or to service-connected disability. Accordingly, the preponderance of           the probative evidence is against the claim, and service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for bilateral shin splints is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


